JANE DOE, as next friend on behalf of      )
JOHN DOE MINOR, a minor,                   )
                                           )
              Appellant,                   )
                                           )
       vs.                                 ) No. SD36665
                                           )
JOHN GARAGNANI, and                        ) FILED: October 26, 2020
CAMDENTON R-III SCHOOL                     )
DISTRICT,                                  )
                                           )
              Respondents.                 )

         APPEAL FROM THE CIRCUIT COURT OF CAMDEN COUNTY
                       Honorable Peggy Richardson, Judge
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED
       Appellant (“Plaintiff”) appeals from summary judgments entered in favor of
Respondents (“Defendants,” and individually “District” and “Teacher”). We affirm
as to District based on sovereign immunity. We reverse and remand as to Teacher,
who has not established his right to judgment as a matter of law on this record.
                                   Background
       Plaintiff, a high-schooler, sued Defendants in tort, alleging he had asked to
leave class due to an urgent restroom need, but Teacher refused contrary to school
policies, causing Plaintiff to wet himself in the classroom in front of his peers.
       Without answering or conducting discovery, Defendants immediately
sought summary judgment based on sovereign immunity (District) and official
immunity or the public-duty doctrine (Teacher). Their one-fact SUMF 1 asserted
that District’s liability insurance expressly excluded claims “barred by … sovereign
immunity … and nothing in this Document shall constitute any waiver of whatever
kind of the defense of sovereign immunity.”
       After briefing and argument, the trial court granted Defendants’ motion,
entering summary judgment as requested for District based on sovereign
immunity and for Teacher based on official immunity or the public-duty doctrine.
This appeal follows.
                                 Principles of Review
       We do not defer to the trial court’s decision, but instead review a grant of
summary judgment de novo using the same criteria the trial court should have
used. Green v. Fotoohighiam, 606 S.W.3d 113, 115 (Mo. banc 2020).
       Missouri summary-judgment practice is governed by Rule 74.04 and the
famed ITT case. Id. at 116 (citing ITT Commercial Fin. Corp. v. Mid-Am.
Marine Supply Corp., 854 S.W.2d 371 (Mo. banc 1993)). As relevant here:
           •   If District or Teacher established a prima facie right to judgment
               any of three ways recognized by ITT, 2 Plaintiff could not rest on
               mere allegations or denials, but had to contradict that prima facie
               showing by reference to affidavits, discovery, or admissions on file;
               otherwise “judgment is properly entered against the non-movant
               because the movant has already established a right to judgment as a
               matter of law.” ITT, 854 S.W.2d at 381.
           •   Rule 74.04(c) creates the standard procedural framework for such
               analysis. Indeed, summary judgment “‘rarely if ever lies, or can
               withstand appeal, unless it flows as a matter of law from
               appropriate Rule 74.04(c) numbered paragraphs and responses

1 Statement of uncontroverted material facts; see Rule 74.04(c). In reviewing summary
judgment, we look to the Rule 74.04(c) numbered paragraphs and responses to determine
which facts, if any, have been established and which facts, if any, are genuinely disputed.
Lackey v. Iberia R-V Sch. Dist., 487 S.W.3d 57, 61-62 (Mo.App. 2016).
2 Per ITT, 854 S.W.2d at 381:

     a “defending party” may establish a right to judgment by showing (1) facts that
     negate any one of the claimant’s elements facts, (2) that the non-movant, after
     an adequate period of discovery, has not been able to produce, and will not be
     able to produce, evidence sufficient to allow the trier of fact to find the existence
     of any one of the claimant’s elements, or (3) that there is no genuine dispute as
     to the existence of each of the facts necessary to support the movant’s properly-
     pleaded affirmative defense.

                                              2
               alone.’” Green, 606 S.W.3d at 117-18 (quoting Jones v. Union
               Pac. R.R. Co., 508 S.W.3d 159, 161 (Mo.App. 2016)).
                          Sovereign Immunity (District)
         “District, a public entity, enjoys sovereign immunity except as waived,” and
Plaintiff “must plead and prove such waiver as part of his case in chief.” Lackey,
487 S.W.3d at 59. The latter “is well settled.” St. John’s Clinic, Inc. v. Pulaski
County Ambulance Dist., 422 S.W.3d 469, 471 & n.5 (Mo.App. 2014).
         Although Plaintiff alleged District’s liability insurance worked a waiver of
sovereign immunity (see RSMo § 537.610.1), Defendants’ SUMF and attached
policy showed otherwise. 3 As a result, the trial court found no sovereign-immunity
waiver and that “Plaintiff’s Petition states no claim against the District on which
relief may be granted.”
         Plaintiff’s first point on appeal alleges that District did not lay a proper
foundation to admit the insurance policy, yet “we find that Plaintiff[] failed to raise
the issue in the trial court, and it may not be raised for the first time on appeal.”
Scholes v. Great Southern Bank, 519 S.W.3d 519, 523 (Mo.App. 2017).
Plaintiff’s arguments fail anyway, particularly his theory that the insurance policy
was hearsay. 4 We deny Point 1 and affirm the summary judgment in District’s
favor.
            Official Immunity & Public-Duty Doctrine (Teacher)
         However, the record does not support Teacher’s summary judgment based
on official immunity or the public-duty doctrine.




3 “A public entity does not waive its sovereign immunity by maintaining an insurance
policy where that policy includes a provision stating that the policy is not meant to
constitute a waiver of sovereign immunity.” Langley v. Curators of Univ. of
Missouri, 73 S.W.3d 808, 811 (Mo.App. 2002). See also State ex rel. Bd. of Trustees.
v. Russell, 843 S.W.2d 353, 360 (Mo. banc 1992); State ex rel. Cass Med. Ctr. v.
Mason, 796 S.W.2d 621, 623-24 (Mo. banc 1990); St. John’s Clinic, 422 S.W.3d at 470
n.3; Brooks v. City of Sugar Creek, 340 S.W.3d 201, 208-09 (Mo.App. 2011).
4 “When a suit is brought for breach of a written contract, no one would think to object

that a writing offered as evidence of the contract is hearsay.” 2 McCormick on Evid. § 249
(8th ed., Jan. 2020 update). We think the same when an insurance policy is produced to
rebut an opposing party’s allegations about policy terms.

                                            3
                                   Official Immunity
       Official immunity, a judicially-created doctrine, shields public employees
from negligence liability for discretionary acts performed in the course of official
duties, but not for ministerial acts. Southers v. City of Farmington, 263
S.W.3d 603, 610 (Mo. banc 2008). “Thus, the key to official immunity is whether
the public employee was performing a discretionary task, for which there is
immunity, or a non-discretionary ministerial task, for which there is not.” A.F. v.
Hazelwood Sch. Dist., 491 S.W.3d 628, 631 (Mo.App. 2016). Public school
teachers are public officials who may qualify for official immunity. Id.
       Whether an act is discretionary or ministerial, for this purpose, depends on
the degree of reason and judgment required to perform the act. McCoy v.
Martinez, 480 S.W.3d 420, 425 (Mo.App. 2016).
           An act is discretionary when it requires the exercise of reason in
           the adaption of means to an end, and discretion in determining
           how or whether an act should be done or a course pursued.
           Conversely, a ministerial duty is of a clerical nature which a
           public officer is required to perform upon a given state of facts,
           in a prescribed manner, in obedience to the mandate of legal
           authority, without regard to his own judgment or opinion
           concerning the propriety of the act to be performed.
Id. (citations, formatting, and some punctuation omitted).
       Unlike sovereign immunity, official immunity is an affirmative defense that
Teacher had the burden to prove. Nguyen v. Grain Valley R-5 Sch. Dist.,
353 S.W.3d 725, 730 (Mo.App. 2011). For summary judgment, Teacher needed to
demonstrate undisputed facts establishing his affirmative defense (id. at 731), for
which we normally consider “appropriate Rule 74.04(c) numbered paragraphs and
responses alone.” Green, 606 S.W.3d at 117-18. Yet Defendants limited their
SUMF to District’s sovereign-immunity claim and offered no facts in Teacher’s
defense. “In short, [Defendants] simply did not establish through undisputed facts
that [Teacher] was entitled to official immunity and judgment as a matter of law.”
Nguyen, 353 S.W.3d at 732. 5


5Teacher argues that Plaintiff’s pleading alone justified summary judgment, to which we
offer two replies. First, summary judgment is subject to a higher, fact-based standard than
motions to dismiss. See Whithaus v. Curators of Univ. of Missouri, 347 S.W.3d
4
                                 Public-Duty Doctrine
       “The public duty doctrine states that a public employee is not civilly liable
for the breach of a duty owed to the general public, rather than a particular
individual.” Southers, 263 S.W.3d at 611. It is not an affirmative defense, but
rather “negates the duty element required to prove negligence, such that there can
be no cause of action for injuries sustained as the result of an alleged breach of
public duty to the community as a whole.” Id. at 612. Its protections are subject
to exceptions, including actions taken in bad faith or with malice, or “when injury
to a particular, identifiable individual is reasonably foreseeable as a result of a
public employee’s breach of duty,” with liability in the latter situation dependent
on the facts of each case. Id.
       Here, as with official immunity, Teacher does not prove a right to judgment
under the Rule 74.04(c) record or otherwise. A bare assertion that the public-duty
doctrine applies, without Rule 74.04(c) factual support, does not satisfy Teacher’s
burden to make the prima facie showing required by ITT. We grant Point 2.
                                      Conclusion
       We affirm the judgment as to District. As to Teacher, we reverse and
remand for further proceedings.

DANIEL E. SCOTT, J. – OPINION AUTHOR
NANCY STEFFEN RAHMEYER, P.J. – CONCURS
WILLIAM W. FRANCIS, JR., J. – CONCURS




102, 104 (Mo.App. 2011); Fortenberry v. Buck, 307 S.W.3d 676, 679 (Mo.App. 2010).
Second, even under the lower standard, dismissal lies only if the petition irrefutably
establishes, on its face and without exception, that the affirmative defense applies and the
claim is barred. See Cornelius v. CJ Morrill, 302 S.W.3d 176, 179 (Mo.App. 2009).
That was not the case here.

                                             5